Citation Nr: 1031283	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Coast 
Guard from April 1968 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied entitlement to service connection for PTSD, 
originally claimed as a nervous or panic disorder, depression, 
and/or PTSD in March 1998.

The Board remanded the claim for additional development in March 
2005 and September 2009.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2010; a transcript of that 
hearing is of record.

In June 2010 the Veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in June 2010 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The Veteran was notified of the 
information needed to substantiate his claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
by the AMC in October 2005 and in November 2008.

The Veteran clarified his contentions during a June 2010 
videoconference hearing, asserting that he has PTSD or another 
psychiatric disorder as a result of flooding of the U.S. Coast 
Guard Cutter CACTUS during a hurricane or nor'easter in Bristol, 
Rhode Island around Christmas time in 1968.  Sometime shortly 
after the storm, he avers that he was transferred to Coast Guard 
Cutter PABLO and was hospitalized at the Merchant Marine Hospital 
in Staten Island, New York after he was unable to go below the 
decks.  He also described a mutiny on the CACTUS because the crew 
was angry about missing Christmas and being put in danger, but it 
apparently happened at a time the Veteran was not a crew member.  

A review of the records reflects that the Veteran served on the 
USCGC CACTUS no earlier than January 10, 1969.  Prior to that 
time, following his initial training at the USGC Training Center, 
he was assigned to the USCGC SHERMAN from July 2, 1968 until 
October 20, 1968.  Thereafter, he spent 20 days in the U.S. Naval 
Brig in Boston, Massachusetts, before he was transferred to a 
United States Public Hospital Service (USPHS) medical facility on 
November 21, 1968 where he remained until January 9, 1969.  
Thereafter, he served on the USCGC CACTUS from approximately 
January 10, 1969 until about May 1, 1969.  There is no evidence 
that he served aboard the USCGC PABLO at any time.

The Board notes that the evidentiary standard outlined in 
38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).  Here, the Veteran's lay 
testimony alone is insufficient to establish the occurrence of 
the claimed in-service stressor because he does not claim it was 
related to hostile military or terrorist activity.  He claims he 
has PTSD after fearing he would drown in a flooding ship during a 
storm.

The Veteran should also be afforded an additional VA PTSD 
examination to determine whether any current psychiatric 
disorder, to include PTSD, was caused or aggravated by events 
during military service.  He was provided with a VA PTSD 
examination in December 2008, and the diagnosis included anxiety 
disorder not otherwise specified and bipolar disorder.  However, 
the opinion rendered only addressed the relationship between his 
claimed PTSD and events in service.  Another VA examination and 
opinion is required because there is some evidence of an anxiety 
disorder during service, a suggestion of a psychiatric disorder 
pre-existing service, and competent evidence of several 
psychiatric disorders after service.

During the course of this appeal, the Court held that the scope 
of a VA disability claim for PTSD includes any mental disorder 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of 
the Clemons decision, the issue on appeal is not just limited to 
the Veteran's purported entitlement to service connection for 
PTSD, but also includes any other psychiatric disorders that have 
been diagnosed as well.  The issue on appeal has been 
recharacterized accordingly.

Service personnel records reflect that the Veteran had 
disciplinary problems on multiple occasions beginning in August 
1968, served time in the brig, and was reduced to an inferior pay 
grade.

Service treatment records show that he denied any psychiatric 
problems during his enlistment examination in February 1968.  He 
first complained of nervousness in November 1968 after getting 
out of the brig; the impression was acute anxiety.  He was 
admitted to the hospital at Staten Island for a neuropsychiatric 
evaluation the next day.  He described problems at home, 
including his parents' divorce, his father's immediate 
remarriage, and difficulty getting along well with step-brothers 
and his step-mother.  He stated that he completed 10th grade and 
dropped out the next year, worked at various jobs for short 
periods, and joined the Coast Guard at age 18.  The diagnosis was 
pre-existing, passive-aggressive personality disorder.  He was 
discharged from the hospital fit for light shore duty pending 
discharge from the Coast Guard.

In February 1969 he complained of nervousness again, and the 
impression was anxiety reaction.

He was admitted to the hospital a second time for psychiatric 
evaluation in May 1969.  The report again noted a "long history 
of emotional problems and an unstable family situation," stating 
that he "is the victim of a pathological family situation."  
The report also explained that the Veteran contested the November 
1968 recommendation for separation and was allowed to remain on 
active duty; he "apparently got along satisfactorily until being 
re-assigned to sea duty, when his emotional and behavioral 
problems recurred."  On examination, he was preoccupied with his 
inability to cope with the stress of Coast Guard duty and related 
his recent and past emotional problems to his chaotic family 
situation.  The diagnosis was passive-aggressive personality and 
situational anxiety reaction with depressive features.

Post-service VA treatment records reflect extensive treatment for 
psychiatric symptoms, including anxiety, depression, and an 
intolerance for being around water.  The Veteran also provided a 
detailed family history in a March 1999 VA substance abuse intake 
note.  He stated that his parents divorced when he was 10 years 
old, and he was physically abused by his mother, father, step-
mother, and step-father.  He reported that he was sexually abused 
by his step-brother at age 13 and started drinking alcohol at the 
same time.  On VA examination, the examiner should obtain a 
comprehensive psychosocial history from the Veteran, including 
reports of childhood physical and sexual abuse, and opine whether 
the Veteran likely had a pre-existing psychiatric disorder that 
was aggravated by events during military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for any psychiatric disorders.  Of 
particular interest are VA treatment records 
from August 2003 to the present.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  Following receipt of any additional VA or 
private treatment records, as well as the 
completion of any additional development 
deemed necessary, the Veteran should be 
afforded an appropriate VA examination (PTSD 
or mental disorders) and opinion performed by 
a psychiatrist at a VA facility.  The purpose 
of the examination and opinion is to 
determine whether the Veteran has a current 
psychiatric disorder, to include PTSD that 
was caused or aggravated by events during 
military service.  All indicated tests and 
studies are to be performed.

Prior to the examination, the claims folder 
must be made available to the psychiatrist 
performing the examination for a thorough 
review of the case.  The psychiatrist should 
be provided with a complete copy of this 
remand and the accompanying instructions.  A 
notation to the effect that this thorough 
record review took place should be included in 
the report of the psychiatrist.

The psychiatrist must obtain a comprehensive 
history from the Veteran that includes his 
pre-service history of childhood physical and 
sexual abuse and in-service complaints of 
anxiety and reported flooding of the Coast 
Guard Cutter CACTUS  

After reviewing the record and examining the 
Veteran, the psychiatrist is asked to provide 
a medical opinion as to whether it is at least 
as likely as not (50 percent probability or 
greater) that any current psychiatric 
disorder, including any diagnosed PTSD, was 
caused or aggravated by events during military 
service.  The opinions should be provided 
based on the results of examination, a review 
of the medical and lay evidence of record, and 
sound medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If the 
examiner concludes that he or she cannot 
render an opinion without resorting to mere 
speculation without providing a complete 
rationale for such a conclusion, the 
examination will be deemed inadequate and the 
case will be returned for an additional VA 
examination and opinion.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


